EXHIBIT 10.2

CLEARING ACCOUNT AGREEMENT

[SPRINGING]

This CLEARING ACCOUNT AGREEMENT (the “Agreement”) is entered into this 23rd day
of July 2007, by and among Commerce Bank, N.A., having a place of business at
1701 Route 70 East, Cherry Hill, New Jersey, 08034 (the “Clearing Bank”), SEA
CONTAINERS LTD., having its principal place of business at Canon’s Court, 22
Victoria Street, Hamilton HM 12, Bermuda (the “Borrower”), and WELLS FARGO BANK
NORTHWEST, N.A., having its principal place of business at 299 South Main
Street, 12th Floor, Salt Lake City, Utah, 84111 (as administrative agent and
collateral agent on behalf of the secured parties, together with its successors
and assigns, “Agent”).

R E C I T A L S

A.            Borrower and Agent notify Clearing Bank that by separate
agreement  (that certain Secured Super-Priority Debtor-In-Possession Credit
Agreement (the “Credit Agreement”), dated as of July 20, 2007, among the
Borrower, SPC Holdings LTD., as Guarantor, the lenders thereunder (the
“Lenders”) and the Agent) Borrower has granted Agent a security interest in the
Clearing Account (as hereinafter defined) encumbering Borrower’s interest in
certain property (the “Property”) more particularly described in the Credit
Agreement.

B.            Borrower and Agent have agreed that Borrower shall establish and
maintain with financial institutions acceptable to Agent control accounts
subject to a security interest in favor of the Agent and the other secured
parties under the Credit Agreement, and Borrower and Agent desire to retain
Clearing Bank to provide the services described herein.

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.             Defined Terms.  In addition to capitalized terms defined
elsewhere in this Agreement, the following capitalized terms shall have the
respective meanings set forth below:

“Business Day” shall mean any day other than a Saturday, Sunday or any day on
which commercial banks in the jurisdiction where the Clearing Account has been
opened are authorized or required to close.

“Credit Documents” shall have the meaning ascribed to such term in the Credit
Agreement.


--------------------------------------------------------------------------------


“Loan” shall mean, collectively, the Loans under and as defined in the Credit
Agreement.

“Minimum Balance” shall mean $25,000.00.

“Obligations” shall mean any and all debt, liabilities and obligations of
Borrower to Agent and Lenders pursuant to or in connection with the Loan,
including without limitation, any and all debt, liabilities and obligations of
Borrower under the Credit Documents (other than contingent indemnification
obligations not yet due and payable).

2.             Duties of the Clearing Bank.

(a)           Clearing Bank shall receive and process any deposits and receive
and process all wire transactions to the Clearing Account, as defined in
paragraph 2(b), presented by Borrower or any of its agents at any of Clearing
Bank’s branch offices.

(b)           In order to further secure the performance by Borrower of the
Obligations and as a material inducement for the Lenders to make the Loan, (i)
Clearing Bank has established and will maintain collection accounts
(collectively, the “Clearing Account,” Account Numbers 2760212353 and
7860983282), into which Borrower shall deposit all items specified in
Section 2(a) received by it with respect to the Property, (ii) the Clearing
Account shall be entitled “Sea Containers Ltd. Clearing Account,” and (iii)
Clearing Bank acknowledges that the Clearing Account is subject to a security
interest in favor of Agent, and shall designate the Clearing Account on its
books as subject to a security interest in favor of Agent.  The Clearing Account
shall be assigned the federal tax identification number of Borrower.

(c)           If Agent so requests, to the extent that the Clearing Bank has the
operational ability to do so, Clearing Bank will provide to Agent, whether by
Internet access or otherwise, a copy of each periodic account statement relating
to the Clearing Account ordinarily furnished by Clearing Bank to the Borrower. 
Clearing Bank’s liability for failing to provide the account statement will not
exceed the Clearing Bank’s cost of providing the statement.  The Borrower hereby
authorizes Clearing Bank to provide to Agent, whether by Internet access or
otherwise, any other information concerning the Clearing Account that Clearing
Bank may agree to provide to Agent at Agent’s reasonable request.

(d)           Items deposited with Clearing Bank, which are returned for
insufficient or uncollected funds, shall be re-deposited by Clearing Bank a
second time.  Items returned unpaid the second time for whatever reason shall be
debited from the Clearing Account. In the event that there are insufficient
funds in the Clearing Account, then Clearing Bank shall be entitled to set off
the amount of the item from another account of Borrower (if any), and as
provided in Paragraph 6 below, under advice to Borrower.

(e)           Clearing Bank shall not be liable except for the performance of
such party’s duties and obligations as are specifically set forth in this
Agreement and the Account Documentation (as hereinafter defined), and no implied
covenants or obligations


--------------------------------------------------------------------------------


shall be read into this Agreement against the Clearing Bank.  At all times
Clearing Bank shall be entitled to rely upon any communication it receives from
Agent or the Borrower in connection with this Agreement or that Clearing Bank
shall believe in good faith to be a communication received from the Agent or the
Borrower in connection with this Agreement, and Clearing Bank shall have no
obligation to investigate or verify the authenticity or correctness of any such
communication.

(f)            Clearing Bank shall not be liable for failing to follow an
instruction that Clearing Bank reasonably determines would result in Clearing
Bank’s failing to comply with a statute, rule or regulation, or an order or
legal process, binding upon Clearing Bank.

(g)           Clearing Bank has not entered into any currently effective
agreement with any person under which Clearing Bank may be obligated to comply
with instructions regarding the Clearing Account or disposition of funds therein
originated by a person other than the Borrower or Agent.  Clearing Bank will not
enter into any agreement with any person under which Clearing Bank may be
obligated to comply with instructions regarding the Clearing Account or
disposition of funds therein originated by a person other than the Borrower or
Agent.

3.             Transfer of Funds in Clearing Account.

(a)           The Clearing Bank will comply with instructions originated by
Agent directing disposition of funds in the Clearing Account, in each case (i)
without the Borrower’s further consent, and (ii) even if following the
instruction results in the dishonoring by Clearing Bank of items presented for
payment from the Clearing Account or Clearing Bank otherwise not complying with
the Borrower’s instruction.  The Borrower, Agent and Clearing Bank agree that
Clearing Bank, after its receipt of any Exclusive Control Notice, as defined
below, and until such time as it receives written notice from Agent rescinding
such Exclusive Control Notice, shall take all instruction with respect to the
Clearing Account solely from Agent and will cease complying with the Borrower’s
instructions with regard to the Clearing Account.

(b)           Agent hereby instructs Clearing Bank to comply with instructions
directing the disposition of funds in the Clearing Account originated by the
Borrower or its authorized representatives until such time as Agent delivers a
written notice in substantially the form of Exhibit A (an “Exclusive Control
Notice”) to Clearing Bank; provided, however, that the Clearing Account shall be
subject to the security interest in favor of Agent at all times regardless of
the Borrower’s ability to direct disposition of funds in the Clearing Account

(c)           Instructions given by Agent hereunder shall be substantially in
the form of Exhibit B and executed by an Authorized Officer (as hereinafter
defined), directing the disposition of the funds in the Clearing Account. Prior
to issuing any instructions, Agent shall provide Clearing Bank with an
incumbency certificate in the form of Exhibit C attached hereto, which
certificate shall contain the name and specimen signature of each


--------------------------------------------------------------------------------


individual with the authority to issue instructions on behalf of Agent (each
such individual, an “Authorized Officer”).

  4.           Termination.

(a)           Clearing Bank may resign from its obligations under this Agreement
at any time after thirty (30) days’ prior written notice to the other parties
hereto, but the Clearing Bank may resign from its obligations under this
Agreement at any time after five (5) Business Days’ prior written notice to the
other parties hereto in the event of fraud or material breach of this Agreement
on the part of any of the other parties hereto. Borrower shall designate a
successor to Clearing Bank promptly after receipt of notice of resignation by
Clearing Bank, which successor shall be subject to the approval of Agent, and
use commercially reasonable efforts to cause such designated successor promptly
to assume the obligations of Clearing Bank hereunder.

(b)           Agent may terminate this Agreement for any reason or no reason
whatsoever, at any time upon thirty (30) days’ prior written notice to the other
parties hereto.

(c)           Borrower may not unilaterally terminate this Agreement or close
the Clearing Account.  Except after the effective date of the Clearing Bank’s
resignation or early termination as set forth in Paragraphs 4(a) and 4(b)
herein, Clearing Bank shall not cause or permit the Clearing Account to be
closed unless it has received the prior written consent of the other parties
hereto.

5.             Standard of Care; Indemnification.

(a)           Clearing Bank shall be responsible for the performance of only
such duties as are set forth herein or contained in instructions given to the
Clearing Bank. Clearing Bank’s liability shall be limited to the actual, direct
damages proximately caused by Clearing Bank’s gross negligence or willful
misconduct.  In no event shall Clearing Bank have any liability to the Borrower
for, and the Borrower hereby agrees not to bring or pursue any legal or
equitable action against Clearing Bank by reason of, Clearing Bank’s compliance
with instructions given by Agent in accordance with the terms of this
Agreement.  IN NO EVENT, HOWEVER, SHALL CLEARING BANK HAVE ANY RESPONSIBILITY
FOR CONSEQUENTIAL, INDIRECT, SPECIAL OR EXEMPLARY DAMAGES, WHETHER OR NOT IT HAS
NOTICE THEREOF, AND REGARDLESS OF THE BASIS, THEORY OR NATURE OF THE ACTION UPON
WHICH THE CLAIM IS ASSERTED, NOR SHALL IT HAVE ANY RESPONSIBILITY OR LIABILITY
FOR THE VALIDITY OR ENFORCEABILITY OF ANY SECURITY INTEREST OR OTHER INTEREST OF
AGENT OR BORROWER IN THE CLEARING ACCOUNT.  This paragraph shall survive
termination of this Agreement.

(b)           Except where Clearing Bank has been grossly negligent, has acted
in bad faith or in a manner which constitutes willful misconduct or materially
breaches this Agreement, Agent and Borrower will release Clearing Bank from and
shall indemnify


--------------------------------------------------------------------------------


and hold Clearing Bank harmless from and against any and all actual losses,
claims, damages, liabilities, out-of-pocket costs and reasonable expenses
(including, without limitation, reasonable counsel fees, whether arising in an
action or proceeding among the parties hereto or otherwise) to which Clearing
Bank may become subject, or which it may suffer or incur, arising out of or
based upon this Agreement or the actions contemplated hereby; provided, however,
that Agent’s liabilities under this paragraph shall be limited to matters
arising out of and proximately caused by Clearing Bank’s execution of  Agent’s
instructions or resulting from any (i) actual breach of this Agreement by Agent
and (ii) alleged breach of this Agreement by Agent, provided, that such breach
is alleged by any person other than Clearing Bank or its affiliates.  This
paragraph shall survive termination of this Agreement.

(c)           Agent and Borrower may inspect all Clearing Account documents,
statements and reports when received, and immediately notify Clearing Bank of
any errors or discrepancies, such notice to take place no more than fourteen
(14) calendar days after receipt of the document, statement or report containing
or reflecting an error or discrepancy.  Except to the extent otherwise required
by law, failure by Agent or Borrower to notify Clearing Bank of errors or
discrepancies within the time frame indicated will relieve Clearing Bank of any
and all liability associated with or arising from such errors or discrepancies,
unless those errors or discrepancies can be directly attributed to Clearing
Bank’s gross negligence or willful misconduct. This paragraph shall survive
termination of this Agreement.

6.             Set-off.

Except as set forth below in this Section 6 and Section 16, Clearing Bank
subordinates, in favor of Agent, any security interest now or hereafter granted
by the Account Documentation or any other document and any right to offset any
claim against Borrower which it might have against the Clearing Account;
provided, however, that Clearing Bank retains the right to charge the Clearing
Account for (a) items deposited to the Clearing Account and returned unpaid,
whether for insufficient funds or for any other reason, and without regard to
the timeliness of return of any such item or the occurrence or timeliness of any
drawee’s notice of non-payment of such items; (b) claims of breach of the
applicable Uniform Commercial Code’s transfer or presentment warranties made
against Clearing Bank in connection with items deposited to the Clearing
Account; (c) any automated clearing house (“ACH”) entry credited to the Clearing
Account and returned unpaid or subject to an adjustment entry under applicable
clearing house rules, whether for insufficient funds or for any other reason,
and without regard to the timeliness of such return or adjustment; (d) any
credit to the Clearing Account made in error; and (e) Clearing Bank’s usual and
customary charges for services rendered in connection with the Clearing Account.
If there are insufficient collected funds in the Clearing Account to cover the
amount of any returned check or other adjustment or correction to be debited
thereto, Borrower shall repay the Clearing Bank the amount of such debit
immediately upon demand.  If Borrower fails to so repay the Clearing Bank, then
Agent shall repay the Clearing Bank for such debit immediately upon written
demand to the extent that Agent received the proceeds of the check or other
deposit or credit to which the debit relates. This paragraph shall survive
termination of this Agreement.


--------------------------------------------------------------------------------


7.             Successors and Assigns; Assignments.

This Agreement shall bind and inure to the benefit of and be enforceable by
Clearing Bank, Borrower and Agent and their respective successors and permitted
assigns.  Agent may assign or transfer its rights under this Agreement in
connection with any assignment of the Loan in accordance with Credit Agreement
and with the consent of Clearing Bank which consent shall not be unreasonably
withheld. Borrower shall not have the right to assign or transfer its rights or
obligations under this Agreement without the prior written consent of Agent.

8.             Amendment; Other Agreements.

(a)            This Agreement may be amended from time to time only by a written
agreement executed by all of the parties hereto. The duties and obligations of
the Clearing Bank set forth in this Agreement supplement, rather than replace,
Clearing Bank’s deposit account agreement, terms and conditions and other
standard documentation in effect from time to time with respect to the Clearing
Account or services provided in connection with the Clearing Account (“Account
Documentation”), which Account Documentation will continue to apply to the
Clearing Account and such services, and the respective rights, powers, duties,
obligations, liabilities and responsibilities of the parties thereto and hereto,
to the extent not expressly conflicting with the provisions of this Agreement 
(however, in the event of any such conflict, the provisions of this Agreement
shall control).

(b)           Agent may request that Clearing Bank provide additional services
(such as automatic daily transfers) with respect to the Clearing Account;
however, if such services are not authorized or otherwise covered under the
Account Documentation, Clearing Bank’s decision to provide any such services
shall be made in its sole discretion (including without limitation being subject
to the Borrower and/or Agent executing such Account Documentation or other
documentation as Clearing Bank may require in connection therewith).

9.             Notices.

Notices to Clearing Bank shall be sent to Commerce Bank, N.A., 6000 Atrium Way,
Mt. Laurel, NJ 08054, Attention: Paula Epstein, AIM # 02-206-02-21, or by
telecopy to (856) 533-4989 with a copy to Paul Ciccotto, Commerce Bank, N.A.,
6000 Atrium Way, Mt. Laurel, NJ 08054, AIM # 02-206-02-21, or by telecopy to
(856) 533-6628; notices to Borrower shall be sent to the address written above
or by facsimile to Sea Containers Ltd. c/o Sea Containers Services Limited 44
207 805 5916, Attention:  Colin MacFarlane; and notices to Agent shall be sent
to the address written above or by facsimile to (801) 246-5630, Attention:
Corporate Lease Group; or, in each case, to such other address as shall be
designated in writing by the respective party to the other parties hereto. 
Unless otherwise expressly provided herein, all such notices, to be effective,
shall be in writing (including by facsimile), and shall be deemed to have been
duly given or made (a) when delivered by hand or by nationally recognized
overnight carrier, (b) upon receipt after being deposited in the mail, certified
mail and postage prepaid, or (c) in the case of facsimile notice, when sent and
electronically confirmed, addressed as set forth


--------------------------------------------------------------------------------


above, provided that any notice (including, without limitation, any instructions
or Exclusive Control Notice) received by Clearing Bank on any Business Day which
relates to the Clearing Account and the services to be provided by Clearing Bank
in connection therewith, as herein prescribed, shall become effective and
binding upon Clearing Bank only on the next succeeding Business Day, anything in
this Agreement to the contrary notwithstanding. Any notice delivered to the
Clearing Bank on a date other than a Business Day shall be considered received
on the next succeeding Business Day.  The Clearing Bank may rely and shall be
protected in acting or refraining from acting upon any notice (including but not
limited to electronically confirmed facsimiles of such notice) believed by it to
be genuine and to have been signed or presented by the proper party or parties.

10.           Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.  REGARDLESS OF ANY PROVISION OF ANY PROVISION IN ANY
OTHER AGREEMENT, NEW YORK SHALL BE DEEMED CLEARING BANK’S JURISDICTION FOR
PURPOSES  OF PART 3 OF SECTION 9 OF THE UCC.  ALL PARTIES HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THE ACCOUNT OR
THIS AGREEMENT.

11.           Clearing Bank Uncertainty; Interpleader.

(a)           In the event of any disagreement between the parties to this
Agreement (excluding disagreements between the Borrower and Agent), or between
them or any one of them and any other person(s), resulting in adverse claims or
demands being made in connection with this Agreement or the Clearing Account,
and any interest accrued thereon, or in the event that Clearing Bank, in good
faith, is in doubt as to what action it should take hereunder (except as
aforesaid), the Clearing Bank may, at its option, refuse to comply with any
claims or demands upon it, or refuse to take any other action hereunder, so long
as any such disagreement, claim, demand or uncertainty continues or exists, and
in any such event, Clearing Bank shall not be or become liable in any way to any
person for its failure to act.  Clearing Bank will notify Borrower and Agent
promptly in the event that Clearing Bank refuses to comply with any claims or
demands upon it, or refuses to take any action hereunder.  Notwithstanding
anything in this Section 11(a) to the contrary, Clearing Bank shall comply with
any Exclusive Control Notice delivered to it in accordance with the terms of
this Agreement.

(b)           Clearing Bank shall be entitled to continue to so refrain from
acting until (i) the right of all parties shall have been fully and finally
adjudicated by a court of competent jurisdiction or (ii) all differences shall
have been adjusted and all doubts resolved by written agreement among all
interested persons and Clearing Bank shall have been so notified in writing
signed by all such persons.  Alternatively, Clearing Bank may, at Borrower’s
expense, resign and deliver the balance of the Clearing Account to a court of
competent jurisdiction, upon which all obligation of Clearing Bank under this
Agreement shall cease and terminate.


--------------------------------------------------------------------------------


12.           Insolvency of Borrower.

The Borrower is currently a debtor-in-possession in a case pending under Chapter
11 of the United States Bankruptcy Code (the “Case”).  In the event that the
Case is converted to a Chapter 7 filing, or if Clearing Bank is otherwise served
with legal process which Clearing Bank reasonably believes affects funds
deposited in the Clearing Account, Clearing Bank shall have the right to place a
hold on funds deposited in the Clearing Account until such time as Clearing Bank
receives an appropriate court order or assurances reasonably satisfactory to
Clearing Bank, establishing that the funds may continue to be disbursed
according to the instructions contained in the Clearing Account Agreement.

13.           Court Orders. Agent’s Representations, Warranties and
Indemnification.

Nothing contained in this Agreement shall prevent Clearing Bank from complying
with any legal process or other order of a court affecting funds in the Clearing
Account.  Clearing Bank will notify Agent promptly after Clearing Bank receives
any such legal process or becomes aware of the issuance of any such order.  If,
notwithstanding the issuance of any such order or legal process, Clearing Bank
continues after such notification to perform its obligations in favor of Agent
pursuant to this Agreement at Agent’s request in a manner inconsistent with such
legal process, Agent agrees to indemnify and hold Clearing Bank harmless from
and against any and all claims, demands, liabilities, actions, causes of action,
actual losses and reasonable, out-of-pocket expenses (including without
limitation, reasonable attorney’s fees, and court costs), both legal and
equitable, incurred or sustained by Clearing Bank that arise from or are related
to such continuing performance by Clearing Bank of its obligations pursuant to
this Agreement.

14.           Severability.

If a court of competent jurisdiction deems any part of this Agreement to be
unenforceable, the parties agree that only the offending part shall be stricken
and that the remaining parts shall be unaffected.

15.           Independent Contractor.

The parties agree that, in performing the services under this Agreement,
Clearing Bank will be acting as an independent contractor and not as an
employer, employee, partner or agent of the Agent or Borrower.

16.           Force Majeure.

Clearing Bank shall not be responsible for actions or omissions caused by events
beyond its control, including without limitation fire, casualty, breakdown in
equipment or failure of telecommunications or data processing services, lockout,
strike, unavoidable accidents, acts of God, riot, war or the issuance or
operation of any adverse governmental law ruling, regulation, order or decree,
or an emergency that prevents Clearing Bank from operating normally.


--------------------------------------------------------------------------------


17.           Compensation.

The Borrower hereby agrees to pay to the Clearing Bank the Clearing Bank’s usual
and customary service charges and fees with respect to the Clearing Account and
all services performed for the Borrower or the Agent under this Agreement (as
such charges and fees may change from time to time by written notice from the
Clearing Bank to the Borrower and the Agent).  It is understood and agreed that
the Borrower shall be responsible for payment of these charges and all other
reasonable expenses of the Clearing Bank related to the provision of services
under this Agreement.  If there are not sufficient funds in the Clearing Account
to pay these charges and expenses, and the charges are not paid by the Borrower
upon demand of the Clearing Bank, the Agent and the Lenders shall have the
option, but not the obligation, to pay them within fifteen (15) days of receipt
of the Clearing Bank’s written notice to the Agent.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this CLEARING ACCOUNT
AGREEMENT in several counterparts (each of which shall be deemed an original) as
from the date first-above written.

CLEARING BANK:

 

AGENT:

 

 

 

Commerce Bank, N.A.

 

WELLS FARGO BANK NORTHWEST,
N.A., as Administration Agent

 

 

 

 

 

 

By:

 

/s/ Todd R. Azar

 

By:

/s/ Val T. Orton

Name:

 

Todd R. Azar

 

Name:

Val T. Orton

Title:

 

Vice President

 

Title:

Vice President

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

SEA CONTAINERS LTD.

 

 

 

 

 

 

 

By:

 

/s/ Laura Barlow

 

 

 

Name:

 

Laura Barlow

 

 

 

Title:

 

Chief Financial Officer

 

 

 

 


--------------------------------------------------------------------------------